390 U.S. 745 (1968)
DELLA ROCCA
v.
UNITED STATES.
No. 1105.
Supreme Court of United States.
Decided April 29, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Jerome Lewis and Thomas R. Newman for petitioner.
Solicitor General Griswold for the United States.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment is vacated. The case is remanded to the United States Court of Appeals for the Second Circuit for further consideration in light of Haynes v. United States, ante, p. 85, and Simmons v. United States, ante, p. 377.